883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert ALSTON, Petitioner-Appellant,v.William D. LEEKE, Commissioner, South Carolina Department ofCorrections, Attorney General of South Carolina,Respondents-Appellees.
No. 88-7254.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1989.Decided Aug. 11, 1989.

Robert Alston, appellant pro se.
Donald John Zelenka, Office of the Attorney General of South Carolina, for appellees.
Before WIDENER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Alston seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Alston v. Leeke, C/A No. 87-1277 (D.S.C. Sept. 7, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Although Alston's second claim appears to raise a new ground for relief, the basis for it is the same allegation of a Fifth Amendment violation which he has raised in prior petitions.  This claim was properly dismissed as successive